Citation Nr: 1314003	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-25 838	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), assigned a 50 percent rating effective February 27, 2008, and a 70 percent rating effective November 13, 2012.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2009, which granted service connection for PTSD, and assigned a 50 percent rating.  The Veteran appealed the assigned rating, and the Board remanded the case to the RO for additional development in September 2012.  At that time, the Board also found that as the Veteran claimed to be unemployable because of this service-connected disability, the issue of entitlement to a TDIU rating was part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In the September 2012 remand, the Board also remanded the issue of entitlement to service connection for a personality disorder to the RO for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was furnished in November 2012, and not only did the Veteran fail to perfect an appeal as to that issue with the submission of a substantive appeal, but he expressly withdrew the issue in November 2012.  Therefore, as that appeal was not perfected, the issue is not before the Board.  


FINDING OF FACT

On March 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant stated that he wished to withdraw all issues on appeal in a March 2013, which his authorized representative forwarded to the Board.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


